Name: Commission Directive 92/10/EEC of 19 February 1992 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: environmental policy;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 1992-03-17

 Avis juridique important|31992L0010Commission Directive 92/10/EEC of 19 February 1992 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 070 , 17/03/1992 P. 0027 - 0027 Finnish special edition: Chapter 3 Volume 41 P. 0097 Swedish special edition: Chapter 3 Volume 41 P. 0097 COMMISSION DIRECTIVE 92/10/EEC of 19 February 1992 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of harmful organisms of plants or plant products (1), as last amended by Commission Directive 91/661/EEC (2), and in particular Article 13, second paragraph, fourth indent thereof, Whereas, according to present scientific and technical knowledge, Pseudomonas glycinea, Diaporthe phaseolorum var. caulivora and var. sojae, Phialophora gregata and Phytophthora megasperma f.sp. glycinea, which are harmful organisms to Glycine max. L. Merrill should no longer be considered as harmful organisms whose introduction may be prohibited in certain Member States; whereas it is no longer appropriate to maintain the current provisions of Directive 77/93/EEC relating to these harmful organisms, taking into account the actual spread situation of the organisms concerned; Whereas therefore the relevant Annexes to Directive 77/93/EEC should be amended accordingly in the light of developments in scientific or technical knowledge; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/93/EEC is amended as follows: 1. In Annex II, Part B, Section (b), entry 2 (Pseudomonas glycinea) is deleted. 2. In Annex II, Part B, Section (c), entries 3 (Diaporthe phaseolorum var. caulivora and var. sojae), 4 b (Phialophora gregata) and 6b (Phytophthora megasperma f.sp. glycinea) are deleted. 3. In Annex IV, Part B, entry 17 ('Seeds of soya bean (Glycine max. L. Merril) for planting') is deleted. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 1992 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 19 February 1992.For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 363, 31. 12. 1991, p. 40.